Citation Nr: 1757507	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-14 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to March 1, 2005, and in excess of 60 percent thereafter (exclusive of the periods where a temporary total rating has been assigned) for ischemic heart disease with history of coronary artery bypass graft (CABG).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1962 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  
38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran contends that a higher rating for his ischemic heart disease with CAD is warranted due to the severity of his symptoms.  Such disability is evaluated at 10 percent as of January 8, 2003, and 60 percent as of March 1, 2005, exclusive of the time periods where a temporary total rating was assigned.

The Veteran underwent VA examinations in August 2003 and March 2010 so as to determine the nature and severity of such disability.  He was scheduled for another VA examination in August 2016, but he failed to appear for it.  In this regard, the Veteran testified that he did not show up to the examination because he had issues with his "bodily functions" and he would have to stop every 10 to 15 miles.  It appears the location of the examination was located about 80 miles from the Veteran.  Given the Veteran's testimony at the April 2017 Board hearing, the Board finds that the Veteran submitted good cause to have his VA examination rescheduled.  Furthermore, since his March 2010 VA examination, he has reported increased heart symptomatology.  Specifically, at his April 2017 Board hearing, he reported that he could not reach out to lift anything as it resulted in pain and fatigue/pain would start instantly whenever he attempted to exercise.  He also stated that he felt nauseous from getting up and walking from the living room to the kitchen.  Consequently, as the Veteran presented good cause for failing to report to his August 2016 VA examination and has alleged that his heart symptomatology has increased in severity since the March 2010 VA examination, a remand is necessary in order to schedule him for appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

With respect to the appeal period from January 8, 2003, to November 13, 2004 (the date where a temporary total rating was assigned), the Board notes that records pertaining to the severity of the Veteran's heart disease are scant.  Specifically, VA treatment records dated in March 2003 reflected that the Veteran's heart disease was without symptoms.  Additionally, records dated in April 2003 and December 2003 reflect that the Veteran's denial of chest pain and shortness of breath.  In April 2003, he also denied fatigue and, in December 2003, he denied a change in exercise tolerance.  The latter record further noted that he had not had angina since 1993, and the assessment was stable coronary artery disease.

Further, at the time of the August 2003 VA examination, the examiner did not conduct did not testing in order to determine the level of METs (metabolic equivalent) at which dyspnea, fatigue, angina, dizziness, or syncope develops, which is a relevant component of the rating criteria governing the Veteran's heart disability, because the Veteran was limited by his peripheral vascular disease.  The examiner further stated that it was not possible to make a meaningful estimate at what level the Veteran experienced symptoms.  

However, at the Veteran's April 2017 Board hearing, he testified that, in 2003-2004, he experienced heartburn, angina, shortness of breath constantly, nausea, and light headedness.  He further indicated that, while he was working as a mechanic at his own shop at such time, his heart disability limited his ability to work and, ultimately, he sold his shop in December 2004.  

Consequently, the Board finds that, in conducting the examination on remand, the examiner should render a retrospective opinion as to the severity of the Veteran's heart disability for the appeal period from January 8, 2003, to November 13, 2004 (the date where a temporary total rating was assigned).   See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected ischemic heart disease with history of CABG.  If the Veteran fails to report for his scheduled VA examination, the AOJ should associate a copy of the letter notifying him of the location, date, and time of the examination with the record.

The record, to include a copy of this Remand, must be made available to, and be reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the Veteran's ischemic heart disease with history of CABG.  He or she should specifically assess the Veteran's workload in METs and provide an ejection fraction reading.  If a new stress test is contraindicated, and/or interview-based MET data is provided in lieu of a stress test, please explain why.  The examiner should also indicate whether the Veteran's heart disease results in chronic congestive heart failure.  

The examiner should also review the record, to include the aforementioned VA treatment records dated in 2003 as well as the August 2003 VA examination, and provide a description of the Veteran's heart symptomatology, to specifically include an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that resulted in dyspnea, fatigue, angina, dizziness, or syncope, from January 8, 2003 to November 13, 2004.  If the examiner is unable to do so, he or she should explain why.

A rationale should be provided for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefits sought on appeal are denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




